Citation Nr: 0410325	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a permanent and total disability evaluation for 
pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  The 
veteran, who had active service from November 1969 to July 1971 
and from March 1974 to April 1977, appealed that decision to the 
BVA, and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veterans' claimed disabilities include hepatitis, a 
stomach disorder, pyeloplasty, sterility, dermatitis, 
neurofibroma, a chronic skin disorder, post-traumatic stress 
disorder (PTSD), a right elbow disorder, a left wrist disorder, 
and hearing loss, which were each evaluated as noncompensable.

3.  The veteran does not have one nonservice-connected disability 
ratable at 60 percent or more, or a single disability rated at 40 
percent or more with additional nonservice-connected disabilities 
to bring the combined rating to 70 percent or more.

4.  The veteran' disabilities are not productive of total 
disability and are not sufficient to preclude the average person 
from following a substantially gainful position.

5.  The veteran is not unemployable by reason of disability, age, 
education, and occupational history.



CONCLUSION OF LAW

The criteria for a permanent and total disability evaluation for 
pension purposes have not been met.  38 U.S.C.A. §§ 1521,5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17, and Part 4 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant and 
his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
conjunction with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  In addition, a letter dated 
April 2002 specifically informed the veteran of the VCAA, what the 
VA's and the veteran's responsibilities were under the Act, 
including the division of responsibilities in obtaining evidence.  
Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, the 
veteran's service medical records have been obtained and 
associated with the claims file, as were VA outpatient records.  

The Board acknowledges the veteran's contention in VA Form 9 dated 
in March 2003 that a mental hygienist or staff physiologist has 
not evaluated him and that he should be provided a medical expert 
opinion.  However, the Board notes that the veteran was afforded 
two VA examinations in connection with his claim for a permanent 
and total disability evaluation for pension purposes.  Although 
the first examination was a general medical evaluation by a 
physician, the second examination involved a psychologist who 
specifically evaluated the veteran for any mental disorders.  
Therefore, the Board finds that the veteran was provided the 
necessary opinion in this case.  The veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's appeal has 
been obtained.  Simply put, the record is complete regarding the 
claim for a permanent and total disability evaluation for pension 
purposes and that matter is ready for appellate review.  


Law and Analysis 

The Board has reviewed all of the evidence of record, including 
but not limited to the veteran's contentions, VA outpatient 
records, and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where appropriate.  

The Board observes that a claim for pension benefits requires 
three criteria: (1) the veteran had active military service of 90 
days or more with at least one day being during a period of war 
(or discharge or release from service during a period of war for a 
service-connected disability); (2) there is evidence of income 
which does not exceed the statutory limit; and (3) there is 
evidence of permanent and total disability productive of 
unemployability.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

In this case, service records show that the veteran had active 
service from November 1969 to July 1971 and from March 1974 to 
April 1977, which was during the Vietnam Era. See 38 C.F.R. § 3.2.  
Nor does his income exceed the statutory limit.  However, as will 
be explained below, the evidence does not establish that the 
veteran is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  

I.  38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(rating schedule), a veteran may establish the presence of a 
lifetime impairment which is sufficient to render it impossible 
for the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. § 4.15 
(2003).  This requires evaluating each disability under the 
appropriate diagnostic code and then 
combining the disability evaluations to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  In addition, if one suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15 (2003).

Disability evaluations are determined by evaluating the extent to 
which a veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003). 

In this case, however, the veteran does not have any of the 
disabilities that are listed in 38 C.F.R. § 4.15, nor does he have 
a disability that is rated as totally disabling under the schedule 
for rating disabilities.  The veteran's claimed permanent 
disabilities have been identified as hepatitis, a stomach 
disorder, pyeloplasty, sterility, dermatitis, neurofibroma, a 
chronic skin disorder, post-traumatic stress disorder (PTSD), a 
right elbow disorder, a left wrist disorder, and hearing loss.  
These claimed disabilities were each evaluated as noncompensable.  
A review of the competent medical evidence and the applicable 
diagnostic criteria reflects that these evaluations have been 
appropriately assigned.  In fact, the May 2002 and June 2002 VA 
examinations indicated that there was no chronic disability other 
than tobacco dependency.  Further, there is no medical evidence 
showing any current treatment or diagnosis of a stomach disorder, 
pyeloplasty, dermatitis, or a chronic skin disorder.  Accordingly, 
the Board will not discuss these particular disorders in support 
of the veteran's claim.  See also 38 C.F.R. §§ 4.114, 4.115b, 
4.118, Diagnostic Codes 7307, 7504, 7806, 7817 (2003). 

A.  Hepatitis

Diagnostic Code 7345 provides that a noncompensable rating will be 
assigned for hepatitis when the veteran is asymptomatic.  A 10 
percent evaluation is for assignment when there is intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total duration 
of at least one week, but less than two weeks, during the past 12-
month period.  A 20 percent evaluation will be assigned when there 
is daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least one 
week, but less than four weeks, during the past 12-month period.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).

Although the August 1987 and May 2002 VA examinations both 
indicated that the veteran had been previously diagnosed with 
hepatitis A, it was also noted that the disease had resolved 
without any residuals.  As such, the noncompensable evaluation has 
been appropriately assigned.  


B. Sterility

Sterility does not have its own diagnostic code, so it is rated by 
analogy.  Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and symptomatology 
are closely analogous. Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.  Therefore, sterility is 
evaluated under Diagnostic Code 7599-7524, which pertains to the 
removal of testis.  This diagnostic code provides a noncompensable 
evaluation for the removal of one testis and a 30 percent 
evaluation for the removal of both testes.  Low sperm count would 
be more analogous to the removal of one testis.

The August 1987 VA examination indicated that the veteran had been 
diagnosed with infertility.  The examiner related that this 
diagnosis was apparently based on an inadequate sperm count and 
referred him to urology for further evaluation.  VA outpatient 
records dated in October 1987 documented that the veteran had a 
history of low sperm count.  However, an examination revealed 
normal spermatozoa in his semen.  There is no other medical 
evidence of record indicating a diagnosis of sterility, and the 
May 2002 VA examination did not note any complaints, treatment, or 
diagnosis of sterility.  Therefore, the Board finds the veteran 
does not have a current disability and that a noncompensable 
evaluation has been appropriately assigned.

C.  Neurofibroma

Diagnostic Code 7819 provides that benign skin growths should be 
rated, by analogy, as scars, disfigurement, or impairment of 
function.  The regulations pertaining to scars include 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.  However, the Board finds that 
reference to these Diagnostic Codes is unnecessary.  Although the 
veteran had a diagnosis of plexiform neurofibroma and an excision 
of a growth on his right anterior chest, VA outpatient records 
dated in September 1987 indicated that there was no diagnosis of a 
scar.  In fact, there had only been occasional pain in the area, 
which was noted as having improved.  Nor did the May 2002 VA 
examination diagnose the veteran with such a disability.  
Therefore, there is no scar for which an evaluation can be 
assigned, and a noncompensable rating is appropriate.

D.  Acquired Psychiatric Disorder to include Post-traumatic Stress 
Disorder

Diagnostic Code 9411 provides that a noncompensable rating will be 
assigned for a mental condition that has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent disability rating will be assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  A 30 percent 
disability rating requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A May 1990 VA examination indicated that the veteran had not been 
treated for or diagnosed with a psychiatric disorder, and in the 
same year, a social worker commented that the veteran could not 
have many of the symptoms of PTSD.  Despite these findings, VA 
outpatient records dated in December 1990 related that the veteran 
had been depressed and the diagnostic impression was listed as 
PTSD.  However, a February 1993 Board decision denied service 
connection for PTSD finding that the veteran did not have such a 
disorder.  Further, a May 2002 general VA examination diagnosed 
the veteran with depression, which the examiner believed to be 
somewhat debilitating, but there was no diagnosis of PTSD.  The 
veteran was subsequently afforded a psychological VA examination 
in June 2002 in order to determine whether such depression made 
him unemployable.  However, the psychologist did not diagnose the 
veteran with any psychiatric disorder.  

Significantly, the Board notes that there is no medical evidence 
indicating a current diagnosis of PTSD.  However, there is 
conflicting evidence as to whether the veteran has a current 
diagnosis of depression.  Even if the Board were to resolve the 
benefit of the doubt in favor of the veteran, the Board observes 
that the veteran would be entitled to no more than a 10 percent 
disability evaluation for his depression.  In this regard, the 
Board notes that the general VA examiner stated that the 
depression was only somewhat debilitating.  The veteran has worked 
for the same employer for the past 10 years, and he is not taking 
any medication for a psychiatric disorder.  Nor does the medical 
evidence show him to currently have symptoms such as panic 
attacks, anxiety, suspiciousness, or mild memory loss.  In fact, 
the VA psychologist listed his Global Assessment of Functioning 
(GAF) score as 68.  A GAF score of 61 to 70 represents some mild 
symptoms or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule). Therefore, even assuming the 
veteran has a current psychiatric disorder, the veteran would be 
assigned no more than a 10 percent disability evaluation.

E. Right Elbow Disorder

Under Diagnostic Code 5209, a 20 percent rating is warranted for 
an elbow disorder where there is other impairment of the elbow 
such as joint fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  A 50 percent evaluation is 
warranted where there is other impairment of flail joint of a 
minor elbow and a 60 percent evaluation will be assigned when 
there is other impairment of flail joint of a major elbow.  

The August 1987 VA examination report indicated that the veteran's 
elbows had full range of motion without any tenderness.  The 
physician reported that the veteran's intermittent right elbow 
pain was of an uncertain etiology and that it could be a lateral 
epicondylitis.  He further commented that the examination of the 
elbows was normal and that the veteran did not need any treatment 
for his elbow.  There is no other evidence of record indicating 
that the veteran is currently receiving treatment for a right 
elbow disorder or that he has even been currently diagnosed with 
such a disability.  In fact, the May 2002 VA examination did not 
diagnose the veteran with any current right elbow disorder.  
Therefore, a compensable evaluation for a right elbow disorder is 
not warranted.

F.  Left Wrist Disorder

Diagnostic Code 5215 provides that a 10 percent evaluation will be 
assigned for a wrist disorder when there is limitation of motion 
with dorsiflexion less than 15 degrees.  A 10 percent evaluation 
is also warranted when there is palmar flexion limited in line 
with the forearm.  

The August 1987 VA examination report indicated that the veteran 
had left wrist discomfort of an uncertain etiology as well as some 
tenderness.  However, the physician noted that the wrist had a 
full range of motion and related that he was not receiving any 
treatment.  There is no other medical evidence demonstrating 
limitation of motion in the veteran's left wrist.  In fact, the 
May 2002 VA examination did not diagnose the veteran with any 
current left wrist disorder.  Thus, a noncompensable evaluation is 
appropriate.

G.  Hearing Loss

In evaluating hearing loss, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are performed.  
Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations 
of bilateral hearing loss range from noncompensable to 100 percent 
based on an organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with the 
average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The 
rating schedule establishes 11 auditory acuity Levels designated 
from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure tone 
audiometry tests.  The vertical line in Table VI (in 38 C.F.R. § 
4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test.  
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone decibel 
loss.  The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate for the numeric 
designation for the level for the ear having the poorer hearing 
acuity.  For example, if the better ear had a numeric designation 
of Level "V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 
4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that when the pure tone 
threshold is 30 decibels or less at 1,000 hertz and 70 decibels or 
more at 2,000, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral will 
then be evaluated to the next higher Roman numeral.  

The Board observes that the May 2002 VA examination did not even 
indicate a diagnosis of hearing loss, and the examiner noted that 
the veteran's tympanic membranes were normal.  In fact, the August 
1987 audiological evaluation is the only medical evidence that 
shows the veteran to have decreased hearing.  Even when the 
results of that evaluation are applied to the above criteria, a 
noncompensable evaluation is still appropriate.  In this regard, 
the Board notes that there was an average pure tone threshold of 
13.7 decibels (rounded up to 14) in both the right and left ears 
as well as a discrimination score of 100 percent in both ears.  
When the numerical values from this audiological evaluation are 
rounded upward, the results correspond to Level I hearing for both 
the right and left ears.  When those values are applied to Table 
VII, it is apparent that the currently assigned noncompensable 
evaluation for the veteran's bilateral hearing loss is 
appropriate.

The Board has also considered whether a compensable evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the veteran's disability does not meet the requirements 
of that regulation.  In this regard, the veteran's puretone 
threshold for either ear is not 55 decibels or more at each of the 
four specified frequencies, nor is it 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz for either ear.  
Therefore, the noncompensable evaluation for hearing loss is 
appropriately assigned.

H.  Computation

Applying the evaluations assigned above to the Combined Ratings 
Table at 38 C.F.R. § 4.25, the Board finds that the veteran's 
nonservice-connected disabilities warrant at most a 10 percent 
combined evaluation.  This 10 percent evaluation is based on the 
assumption that the veteran has a current diagnosis of depression 
and represents the average wage-earning impairment caused by those 
disabilities that are not the result of the veteran's own willful 
misconduct.  Based on this combined evaluation, which does not 
indicate permanent and total disability under the "average person" 
standard, the Board may not grant entitlement to VA pension 
benefits pursuant to 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.


II.  38 C.F.R. §§ 4.16(a), 4.17 

Second, a veteran may establish that he is permanently and totally 
disabled for pension purposes even absent a combined one-hundred 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. 
§§ 4.16(a), 4.17 (2003).  Total disability will be considered to 
exist where there is impairment of mind or body which is 
sufficient to render impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total disability 
will be taken to exist when such impairment is reasonably certain 
to continue throughout the life of the disabled veteran. 38 C.F.R. 
§ 3.340.  Full consideration must be given to unusual physical or 
mental defects in individual cases.  38 C.F.R. § 4.15.  

For pension purposes, however, the ratings for the permanent 
disabilities must meet certain minimum requirements.  If there is 
only one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability rated at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one hundred 
percent schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.  

In this case, as previously shown, the veteran does not have one 
disability ratable at 60 percent or more or a combination of 
disabilities ratable at 70 percent or more.  Therefore, the Board 
may not grant the veteran entitlement to VA pension benefits 
pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. §§ 4.16(a), 4.17.

III.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability 
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes may 
still be granted on an extraschedular basis if the veteran is 
unemployable by reason of disability, age, occupational 
background, and other related factors.  38 C.F.R. §§ 3.321(b)(2); 
4.17(b) (2003).

The veteran in this case is 51 years old and has obtained the 
equivalent of a high school diploma.  The June 2002 VA 
psychologist also noted that the veteran had attended a community 
college for two years and that he has worked steadily since his 
return from Vietnam.  In fact, he has worked for a building 
maintenance company for the past 10 years and currently earns 
$7.50 per hour.  Further, the VA psychologist listed the veteran's 
Global Assessment of Functioning (GAF) score as 68.  A GAF score 
of 61 to 70 represents some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition of the American Psychiatric Association in 
the rating schedule). In light of these facts, the Board is of the 
opinion that the veteran clearly has the education, training, and 
experience to obtain employment.  He asserts, however, that he is 
incapable of employment beyond minimum wage or that provided by 
friends. 

The record does not support this assertion.  Although the 
availability of work may be limited, the veteran is physically and 
mentally able to work.  The veteran has held employment positions 
in the past, and in consideration of his recent work history, his 
age, and his education, there has been no showing that he is 
precluded from employment.  There is also no indication that any 
other agency, such as the Social Security Administration, has 
determined that the veteran is currently unemployable.  
Significantly, the veteran is currently employed.

Having considered the combined effect of disability, age, 
education, and occupational history, the Board concludes that the 
preponderance of the evidence is against an award of a permanent 
and total disability evaluation for pension purposes under 38 
C.F.R. §§ 3.321(b)(2); 4.17(b), on an extraschedular basis.


IV.  Conclusion

Because the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that a permanent and total 
disability evaluation for pension purposes is not warranted.  


ORDER

A permanent and total disability evaluation for pension purposes 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



